Exhibit 10.5


Form of Ensco plc 2012 Long-Term Incentive Plan
Performance Unit Award
Terms and Conditions Acceptance Agreement
You have been granted by Ensco plc (the “Company”), subject to your acceptance,
the following Performance Unit Award pursuant to the Ensco plc 2012 Long-Term
Incentive Plan and Annex 2 thereto (the “Plan”):
Name of Participant:                    «First_Name» «Last_Name»
Type of Grant:                        Performance Unit Award
Date of Grant:                        «Date»
Performance Period:                    «Begin_Date» - «End_Date»
Dollar Target Amount of Performance Unit Award:    «$Total_Target»
Form of Payment:                    «Cash Lump Sum »
Performance Goals and Weighting:            [Description]
The terms of the grant referenced herein are subject to the provisions of the
Plan and the Performance Unit Award Agreement Terms and Conditions (including
any country-specific provisions contained in any Appendix thereto). Attached for
your review is an Award Summary which provides the Performance Goal (definitions
and formulas) relative to the Performance Period noted above. The Performance
Unit Award Agreement Terms and Conditions is provided herewith. The Plan is
available to you through the Corporate Compensation Department in Houston and
may be accessed on the Merrill Lynch Benefits OnLine® website.
The income resulting from the cash payment under the Performance Unit Award is
subject to the Plan’s withholding provisions which may require cooperation by
covered expatriate employees in arranging for satisfaction of required
withholding, and may obligate such employees to make tax equalization and
hypothetical tax payments to the Company or a subsidiary of the Company in
satisfaction of governmental or employer required withholding. Subsequent to any
tax filings by U.S. expatriate employees, tax refunds or tax savings resulting
from foreign tax credits are to be returned to the Company of a subsidiary of
the Company.
Subject to certain exceptions, you must continue as an employee of the Company
or a subsidiary of the Company through the payment certification date for the
Performance Period to become entitled to the cash payment under the Performance
Unit Award.
The Performance Unit Award is subject to forfeiture under certain circumstances,
and your entitlements thereunder may be limited in the event of a termination of
employment with the Company or its subsidiaries. Furthermore, the cash payment
received within one year before or after the termination of your employment is
subject to the “Return of Proceeds” provisions which apply to these grants in
the event you engage in competitive activity within the one-year period
following your termination, as further described in Section 7 of the Performance
Unit Award Agreement Terms and Conditions.
By signing this Acceptance Agreement, you agree to accept the above grant under
and pursuant to the provisions of the Plan, as well as the Performance Unit
Award Agreement Terms and Conditions (including any country-specific provisions
contained in the Appendix thereto), and, for covered expatriates, to cooperate
with the Company and its subsidiaries regarding required withholding and tax
equalization and hypothetical tax payments. Your signature also serves to
acknowledge receipt of the Ensco plc




--------------------------------------------------------------------------------





2012 Long-Term Incentive Plan Summary and the Performance Unit Award Agreement
Terms and Conditions.
Please return this original signed document to the Corporate Compensation
Department in Houston in the enclosed envelope no later than ________________,
20__.


 
ACCEPTED AND AGREED
 
 
 
_________________________________
 
«First_Name» «Last_Name», Participant


 
___________________, 2013









--------------------------------------------------------------------------------







ENSCO plc
2012 LONG-TERM INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
The Board of Directors (the “Board”) of Ensco plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), has adopted
the Ensco plc 2012 Long-Term Incentive Plan (the “Plan”), and adopted Annex 2 to
the Plan. (In this document, references to the Plan shall be taken to include
Annex 2 to the Plan.) In furtherance of the purposes of the Plan and pursuant
thereto, a Performance Unit Award has been granted under the Plan to the
Participant as specifically described in the Terms and Conditions Acceptance
Agreement (the “Acceptance Agreement”) which must be executed by the Participant
by the date specified in the Acceptance Agreement to reflect his or her
acceptance of the following Terms and Conditions:
1.Grant of Performance Unit Award. The Company hereby grants to the Participant,
subject to the terms, conditions and restrictions set forth in the Plan and
those specified herein, this performance unit award specified in the Acceptance
Agreement (“Performance Unit Award”). The target dollar amount that may become
payable under this Performance Unit Award shall be specified in the Acceptance
Agreement.
The Acceptance Agreement and the terms, conditions and restrictions set forth
herein, including any Appendix attached hereto, shall collectively constitute
the Performance Unit Award Agreement (the “Agreement”) for this Performance Unit
Award.
2.    Non-Transferability; Vesting. The amount, if any, which becomes payable
pursuant to this Performance Unit Award may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner during the Performance
Period, other than by the executor or administrator of the Participant’s estate
in the event of the Participant’s death. The amount, if any, which becomes
payable pursuant to this Performance Unit Award shall not be assignable by
operation of law or subject to execution, attachment or similar process. Any
attempted sale, pledge, assignment, hypothecation, transfer or other disposition
of the amount, if any, which becomes payable pursuant to this Performance Unit
Award contrary to the provisions of this Agreement or the Plan and the levy of
any execution, attachment or similar process upon that amount shall be null and
void and without force or effect. No transfer of this Performance Unit Award by
will or by the laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished written notice thereof and
an authenticated copy of the will and/or such other evidence as the Committee
may deem necessary to establish the validity of the transfer. The transfer to
the executor or administrator of the Participant’s estate shall be binding upon
the executors, administrators, heirs and successors of the Participant.
The lapse of the restrictions on this Performance Unit Award shall be subject to
acceleration on the terms and conditions stated in the Plan and in Section 3
hereof.
3.    Termination of Employment.
(a)    Except as provided in Sections 3(b)-(g) below, upon the Committee’s
written certification in accordance with Section 8(h) of the Plan that a payment
for the Performance Period is due under this Performance Unit Award, the
Participant shall be entitled to the payment of the amount certified by the




--------------------------------------------------------------------------------





Committee if the Participant remained continuously employed by the Company or a
Subsidiary until the last day of the Performance Period.
Subject to prior compliance with Section 6 below, payment under this Performance
Unit Award shall be made in cash in one lump sum payment. It is intended that
payment under this Performance Unit Award shall be made as soon as
administratively feasible after the end of the Performance Period following
written certification by the Committee that payment of this Performance Unit
Award is due and no later than the December 31st of the year following the year
in which that Performance Period ends in order to ensure that this Performance
Unit Award and the Plan complies with the specified time of payment requirement
of Section 409A(a)(2)(A)(iv) of the Code and Treas. Reg. §§1.409A-3(a)(4) and
(d).
(b)    If the Participant ceases to perform Services for the Company and its
Subsidiaries as a result of his or her Retirement on or after his or her Normal
Retirement Age during the Performance Period, this Performance Unit Award shall
be determined on a pro rata basis for that Performance Period by comparing the
actual level of performance to the specific targets related to the Performance
Goals established by the Committee for that Participant for that Performance
Period and then multiplying that amount by a fraction, the numerator of which is
the number of days in the Performance Period that had elapsed as of the date his
or her Services terminates and the denominator of which is the total number of
days in that Performance Period. Except as provided in Section 3(g), the
Participant shall receive payment of the amount determined pursuant to this
Section 3(b) within sixty (60) days of the date the Participant’s Services
terminates.
(c)    If the Participant ceases to perform Services for the Company and its
Subsidiaries as a result of a termination of employment by the Company without
Cause (as defined below) or by the Participant for Good Reason (as defined
below), then the Participant shall become vested in 20% of the Performance Unit
Award upon such termination and shall receive the payment due under that 20% of
the Performance Unit Award based on the actual level of performance as compared
to the specific targets related to the Performance Goals established by the
Committee for the relevant Performance Period, paid at the time and in form as
the Performance Unit Award would have been paid if the Participant had continued
to provide Services for the Company through the date of payment.
(d)    If the Participant is unable to continue to perform Services for the
Company and its Subsidiaries by reason of his or her death or Permanent and
Total Disability during the Performance Period, this Performance Unit Award
shall be interpreted as if the specific targets related to the Performance Goals
established by the Committee for that Participant for that Performance Period
have been achieved to a level of performance, as of the date his or her Services
terminates, that would cause all (100%) of the Participant’s targeted amount
under this Performance Unit Award to become payable. If a Participant’s
employment is terminated during the Performance Period because of his or her
death, any earlier payment provided by the Company in settlement of this
Performance Unit Award shall be made to the executor or administrator of the
Participant’s estate. The Participant (or such other individual or estate in the
event of his or her death) shall receive payment of the amount determined
pursuant to this Section 3(d) within sixty (60) days of the date the
Participant’s Services terminates.
(e)    Except as provided in Section 3(f) hereof, if the Participant ceases to
perform Services for the Company and its Subsidiaries for any reason other than
Retirement on or after his or her Normal Retirement Age, termination of
employment by the Company without Cause, Permanent and Total Disability, or
death during the Performance Period or before the Participant’s Performance Unit
Award has been certified by the Committee pursuant to Section 8(h) of the Plan,
then the Participant shall forfeit




--------------------------------------------------------------------------------





that unpaid Performance Unit Award and shall not be entitled to receive any
payment under the Plan with respect to his or her Performance Unit Award for
such Performance Period.
(f)    Notwithstanding the foregoing and subject to the provisions of this
Section 3(f), in the event of a Change in Control (as defined below) and the
subsequent termination of the Participant’s Services with the Company and its
Subsidiaries by the Company or one of its Subsidiaries without Cause (as defined
below), or the subsequent termination of the Participant’s Services with the
Company and its Subsidiaries by the Participant within thirty (30) days of his
or her discovery of the occurrence of one or more events which constitute Good
Reason (as defined below), in either case within two (2) years following such
Change in Control, this Performance Unit Award shall be interpreted as if the
specific targets related to the Performance Goals established by the Committee
for that Participant for that Performance Period have been achieved to a level
of performance, as of the date his or her Services terminates, that would cause
all (100%) of the Participant’s targeted amount under this Performance Unit
Award to become payable. In the event of the occurrence of any event which
constitutes Good Reason and in the event the Participant wishes to resign from
his or her employment on the basis of the occurrence of such event, the
Participant shall give notice of his or her proposed resignation, and the
successor corporation shall have a period of thirty (30) days following its
receipt of such notice to remedy the breach or occurrence giving rise to such
proposed resignation. In the event the successor corporation fails to so remedy
said breach or occurrence by expiration of said thirty (30)-day period, the
Participant shall be deemed to have resigned from his or her employment for Good
Reason pursuant to this Section 3(f) and shall be treated as if his or her
employment has been terminated without Cause and, except as provided in Section
3(g), he or she shall receive payment of the amount determined pursuant to this
Section 3(f) within sixty (60) days of the date the Participant’s Services
terminates.
For purposes of this Section 3(f), a "Change in Control" shall have the meaning
set forth in the employment agreement entered into between the Participant and
the Company dated May 3, 2014 (the “Employment Agreement”).
For purposes of this Agreement, "Cause" is defined as a termination of
employment by the Company or any of its Subsidiaries for any reason enumerated
in Section 18.1(a) through (l) of the Employment Agreement.
For purposes of this Section 3(f), "Good Reason" shall have the meaning set
forth in the Employment Agreement.
(g)    Notwithstanding the date of payment specified by Section 3(b), 3(c), or
3(f) above with respect to the amount determined pursuant to such subsection, if
the Participant is a Specified Employee on the date he or she ceases to perform
Services for the Company and its Subsidiaries, to the extent required under
Section 409A of the Code and the guidance and Treasury regulations issued
thereunder, payment of that amount shall not be made until the date which is six
(6) months after the date of his or her Retirement or the date his or her
Services terminates, whichever is applicable.
For purposes of this Section 3(g), “Specified Employee” shall mean an Employee
for each twelve (12)-consecutive month period that begins on any April 1st and
immediately follows a calendar year during which such Employee was, at any time
during that calendar year (i) an officer of the Company or any Subsidiary having
annual compensation greater than $175,000 (as adjusted under Section 416(i)(1)
of the Code); (ii) a more than five-percent owner of the Company or any
Subsidiary; or (iii) a more than one-percent owner of the Company or any
Subsidiary having annual compensation from the Company and all Subsidiaries of
more than $150,000. For this purpose, “annual compensation” shall mean annual




--------------------------------------------------------------------------------





compensation as defined in Section 415(c)(3) of the Code, which includes amounts
contributed by the Company and all Subsidiaries pursuant to a salary reduction
agreement which are excludable from the Participant’s gross income under Section
125, 402(e)(3), 402(h)(1)(B), 408(p)(2)(A)(i), 457 or 403(b) of the Code, and
elective amounts that are not includible in the gross income of the Participant
by reason of Section 132(f)(4) of the Code. For this purpose, no more than 50
Employees (or, if lesser, the greater of three or ten percent of the Employees)
shall be treated as officers. The constructive ownership rules of Section 318 of
the Code (or the principles of that section, in the case of an unincorporated
Subsidiary) shall apply to determine ownership in each Subsidiary.
4.    Employment Relationship. For purposes of this Agreement, the Participant
shall be considered to be in the employment of the Company or a Subsidiary, as
applicable, as long as the Participant continues performing Services for the
Company or a Subsidiary and the relationship between the Participant and the
Company or a Subsidiary, as applicable, is the legal relationship of employer
and employee within the meaning of Section 3401(c) of the Code or according to
local employment laws in any non-U.S. jurisdiction in which the Participant is
employed, as applicable. In order for a Participant’s Services to be considered
to have terminated for purposes of Sections 3(b), (c) and (f), such Retirement
or other termination of employment must constitute a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h)(1). Any question as to whether
and when there has been a termination of such continuous Services as an Employee
for purposes of this Agreement, and the cause of such termination for purposes
of this Agreement, shall be determined by the Committee, and its determination
shall be final, conclusive and binding.
5.    Nature of Grant. In accepting this Performance Unit Award, the Participant
acknowledges, understands and agrees that:
(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time to the extent permitted by the Plan.
(b)    The grant of this Performance Unit Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Performance Unit Awards or benefits in lieu of Performance Unit Awards, even if
Performance Unit Awards or other awards have been granted in the past.
(c)    All decisions with respect to future grants of Performance Unit Awards or
other awards, if any, will be at the sole discretion of the Company.
(d)    This Performance Unit Award and the Participant’s participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company or any of its Subsidiaries and
shall not interfere with the ability of the Company or any of its Subsidiaries,
as applicable, to terminate the Participant’s employment or service relationship
(if any).
(e)    The Participant is voluntarily participating in the Plan.
(f)    This Performance Unit Award and the amount payable pursuant to this
Performance Unit Award are not intended to replace any pension rights or
compensation.
(g)    This Performance Unit Award and the amount payable pursuant to this
Performance Unit Award, and the income and value of same, are not part of normal
or expected compensation for purposes




--------------------------------------------------------------------------------





of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.
(h)    No claim or entitlement to compensation or damages shall arise from
forfeiture of this Performance Unit Award resulting from the Participant ceasing
to provide employment or other services to the Company or any of its
Subsidiaries (for any reason whatsoever, whether or not is later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any). In consideration of the grant of this Performance Unit Award to which
the Participant is otherwise not entitled, the Participant irrevocably agrees
other than in the event of Company’s breach of this Agreement, to (i) not
institute any claim against the Company or any of its Subsidiaries in connection
with this Agreement, (ii) waive the ability, if any, to bring any such claim and
(iii) release the Company and its Subsidiaries from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim.
(i)    Unless otherwise provided in the Plan or by the Company in its
discretion, this Performance Unit Award and the benefits evidenced by this
Agreement do not create any entitlement to have this Performance Unit Award or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out, or substituted for, in connection with any corporate
transaction affecting the Shares.
(j)    The following provisions apply only if the Participant is providing
services outside the United States:
(i)    this Performance Unit Award and amount payable pursuant to this
Performance Unit Award are not part of normal or expected compensation or salary
for any purpose; and
(ii)    the Participant acknowledges and agrees that neither the Company nor any
Subsidiary shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of this Performance Unit Award or any amounts due to the Participant with
respect to the settlement of this Performance Unit Award.
6.    Tax Withholding. Performance Unit Awards under the Plan will be subject to
withholding as required by law. To the extent that the Participant is subject to
withholding of federal, state, or local income taxes and/or other taxes or
social insurance contributions imposed by the country of residence or
citizenship of the Participant or the country or residence of the Company or its
Subsidiary which has the legal relationship of employer and employee with the
Participant or is obligated to the Company or any of its Subsidiaries under the
Company’s tax equalization or hypothetical tax policies or specific agreements
relating thereto (the “Employee Taxes”), the Participant shall, at such time as
the payment under this Performance Unit Award or other amounts received pursuant
to this Performance Unit Award first becomes includable in the gross income of
the Participant for such Employee Taxes or the time that a withholding
obligation arises for the Company or any of its Subsidiaries with respect to
this Performance Unit Award, as applicable, pay to the Company or its designee,
or make arrangements satisfactory to the Committee or its designee regarding
payment of, any and all such Employee Taxes required to be withheld with respect
to such income and, if applicable, any amounts owed to the Company or its
Subsidiaries under its tax equalization or hypothetical tax policies or specific
agreements relating thereto.




--------------------------------------------------------------------------------





Regardless of any action the Company or any of its Subsidiaries take with
respect to the Employee Taxes, the Participant acknowledges that the ultimate
liability for all Employee Taxes is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company and a Subsidiary. The
Participant further acknowledges that the Company and its Subsidiaries (i) make
no representations or undertakings regarding the treatment of any Employee Taxes
in connection with any aspect of this Performance Unit Award, including, but not
limited to, the grant of or lapse of the restrictions on this Performance Unit
Award and any waiver of the forfeiture provisions applicable to this Performance
Unit Award; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Performance Unit Award to reduce or
eliminate the Participant’s liability for Employee Taxes or achieve any
particular tax result.
Subject in each case to approval by the Committee or its designee and compliance
with all applicable law, the Participant may elect to have any withholding
obligation of the Company or any Subsidiary satisfied, in whole or in part, by
(i) paying to the Company or a Subsidiary the amount of Employee Taxes in cash,
check or other cash equivalent; and/or (ii) having the Company withhold from any
amount payable under this Performance Unit Award or from any cash compensation
payable to the Participant.
The Company may refuse to issue payment under this Performance Unit Award if the
Participant fails to comply with the obligations in connection with Employee
Taxes.
7.    Return of Proceeds. If (i) the Participant engages in an activity that
competes with the business of the Company or any of its Subsidiaries within one
(1) year after (A) the Participant’s voluntarily resignation or Retirement from
his or her position as an Employee, or (B) his or her status as an Employee was
terminated by the Company or a Subsidiary for Cause (as defined in Section 3(f)
hereof) (either event constituting a “Termination” for purposes of this Section
7), and (ii) this Performance Unit Award held by the Participant had vested and
become payable within one (1) year of the date of Termination; then the
Participant shall remit to the Company, or its designee, within five (5)
business days of receipt of written demand therefor, an amount in good funds
equal to the lump sum cash payment received by the Participant in settlement of
this Performance Unit Award.
8.    Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other
Performance Unit Award materials by and among, as applicable, the Participant’s
employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Company and the Participant’s employer may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Awards, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).
The Participant understands that Data will be transferred to Merrill Lynch and
Computershare or such other stock plan service providers as may be selected by
the Company in the future, which are assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and




--------------------------------------------------------------------------------





protections than the Participant’s country. If the Participant resides outside
the United States, the Participant understands that the Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Merrill Lynch, Computershare and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. If the Participant resides outside the United States, the Participant
understands that the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Company and its
Subsidiaries will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant a Performance Unit Award or other equity awards
or administer or maintain such awards. Therefore, the Participant understands
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
9.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
10.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will take precedence.
11.    Notices. Notices delivered under this Agreement shall be delivered to the
Company at its principal office (Attention: General Counsel and Secretary), and
to the Participant at such address as the Participant shall designate in writing
to the Company.
12.    Binding Effect and Interpretation. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company or to the Participant.
In the event of conflict between this Agreement and the Plan, the terms of the
Plan shall control. All undefined capitalized terms used herein shall have the
meaning assigned to them in the Plan. The Board or the Committee shall have the
authority to construe the terms of this Agreement, and such determinations shall
be final and binding on the Participant and the Company and its Subsidiaries.
The Participant may obtain a copy of the Plan on the Merrill Lynch Benefits
OnLine® website or by contacting the Corporate Compensation Department in
Houston.
13.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.




--------------------------------------------------------------------------------





14.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.
15.    Governing Law. This Agreement and all actions hereunder shall be governed
by and construed in accordance with the laws of England and Wales, without
regard to conflict of laws principles thereof.
16.    Appendix. Notwithstanding any provisions in this Agreement, this
Performance Unit Award shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for the Participant’s country. Moreover,
if the Participant relocates to one of the countries included in the Appendix,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with laws of the country
where the Participant resides or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on participation in the Plan, on this Performance Unit
Award and on any Shares received as payment under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with laws of
the country where the Participant resides or facilitate the administration of
the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
18.    Section 409A. The Plan and this Agreement and the benefits provided
hereunder are intended to comply with Section 409A of the Code and the guidance
and Treasury regulations issued thereunder, to the extent applicable thereto.
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Plan and this Agreement shall be interpreted and construed consistent with this
intent. Notwithstanding the foregoing, the Company shall not be required to
assume any increased economic burden in connection therewith. Although the
Company and the Plan Administrator intend to administer the Plan and this
Agreement so that they will comply with the requirements of Section 409A of the
Code, to the extent applicable, neither the Company nor the Plan Administrator
represents or warrants that the Plan or this Agreement will comply with Section
409A of the Code or any other provision of federal, state, local, or foreign
law. Neither the Company or any of its Subsidiaries, nor their respective
directors, officers, employees or advisers shall be liable to any Participant
(or any other individual claiming a benefit through the Participant) for any
tax, interest, or penalties the Participant may owe as a result of participation
in the Plan, and the Company and its Subsidiaries shall have no obligation to
indemnify or otherwise protect any Participant from the obligation to pay any
taxes pursuant to Section 409A of the Code. For purposes of applying the
provisions of Section 409A of the Code, each separately identified amount to
which a Participant is entitled shall be treated as a separate payment.


